Citation Nr: 0523758	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  96-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for healed scars 
of the left forearm.
 
2.  Entitlement to a compensable evaluation for healed scars 
of the posterior surface of the 2nd, 3rd, and 4th fingers of 
the left hand.

3.  Entitlement to service connection for a right eye 
disability, as secondary to the service-connected left eye 
disability. 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in part, denied entitlement to 
increased evaluations for the veteran's anatomical loss of 
the left eye and his scar of the left arm below the axilla.  

When the claims were first before the Board in April 1998, 
the Board rephrased the scar issue as entitlement to an 
increased evaluation of the service-connected residuals of 
shrapnel wounds to the left upper extremity, including above 
and below the elbow, and the left hand fingers.  This 
ostensibly combined all three of the veteran's service-
connected left upper extremity scars into one issue.  The 
claim was remanded at that time so that the veteran could be 
afforded VA examination.  

The April 1998 remand also addressed the veteran's service-
connected left eye disability, and raised the issue of 
possible aggravation of the right eye.  The remand ordered 
that the right eye be examined and an opinion sought.

Based on the results of those examinations, the Board again 
remanded the claims to the RO for adjudication of intertwined 
issues in May 2000.

In November 2000, the RO denied entitlement to service 
connection for a right eye disability as secondary to the 
service-connected left eye disability.  In December 2000, as 
will be discussed more fully below, the veteran filed a 
notice of disagreement with that decision.

In February 2003, the claims were back before the Board, at 
which time it acknowledged that separate evaluations were in 
effect for a scar below the axilla, scars of the left 
forearm, and scars of the left fingers.  A decision on the 
forearm and fingers issues was deferred so that the Board 
could further develop the claims under 38 C.F.R. § 19.9(a)(2) 
(2002).  At that time, however, the claims for an increase 
for the left eye disability and the scar below the axilla 
were denied.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), 
disallowing the Board to develop claims.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., 2003).  Thus, in September 2003, the Board 
remanded the claims for development and for a substantive 
review of the case by the RO.  The RO carried out the remand 
order and issued a supplemental statement of the case in 
April 2005.  The claims were then returned to the Board.

The issue of entitlement to service connection for a right 
eye disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 

FINDINGS OF FACT

1.  The veteran has two healed scars on the antecubital area 
of the left forearm that are each one inch long and linear.  
The scars are only slightly hypopigmented.  

2.  There is no evidence of poor nourishment of the left 
forearm scars, nor any ulceration, pain, tenderness, 
instability, or underlying soft tissue damage.  Nor is there 
any resultant limitation of motion of the arm directly 
attributable to these scars.

3.  The veteran's healed scars of the posterior surface of 
the 2nd, 3rd, and 4th fingers of the left hand are each 1/2 inch 
in size and linear in shape.

4.  There is no evidence of poor nourishment of the healed 
scars on the posterior surface of the 2nd, 3rd, and 4th fingers 
of the left hand, nor any ulceration, pain, tenderness, 
instability, or underlying soft tissue damage.  Nor is there 
any resultant limitation of motion of the hand directly 
attributable to these scars.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for healed scars of 
the left forearm are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7805 (2004).

2.  The criteria for a compensable rating for healed scars on 
the posterior surface of the 2nd, 3rd, and 4th fingers of the 
left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002); 
38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from claims 
for increased evaluations for scars.  In this context, the 
Board notes that a substantially complete application was 
received in September 1995 and adjudicated in November 1995, 
prior to the enactment of the VCAA.  During the long course 
of the appeal, however, in August 2002, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim for an increase; information and evidence that VA would 
seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
December 2002, the AOJ notified the veteran of the specific 
(new) criteria by which his scars would be evaluated.  In 
February 2003, the AOJ readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the August 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant private and VA treatment records have been secured.  
The veteran has been examined in conjunction with his claims.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for healed scars of the 
left forearm in September 1967, and was assigned a 
noncompensable rating under DC 7805, which deals with the 
evaluation of scars.  Service connection was also established 
for healed scars of the posterior surface of the 2nd, 3rd, and 
4th fingers of the left hand at that time, and was assigned a 
noncompensable rating under the same code.

The regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00. 

The veteran was provided the revised rating criteria in 
correspondence dated in December 2002.  The AMC considered 
those criteria in continuing the noncompensable ratings that 
have been assigned.  The veteran was then given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied).

According to the Rating Schedule in effect prior to August 
2002, diagnostic codes 7800, 7801, and 7802 dealt with scars 
to the head, face, or neck, or scars that were the result of 
burns.  As none of those apply to the veteran's scars in this 
case, they are discussed no further.  DC 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Rating Schedule, DC 7800 still rates 
scars of the head, face, and neck and is therefore 
inapplicable in this case.  DC 7801 applies to scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion.  DC 7802 applies to scars, other than on the 
head, face, or neck, that are superficial and do not cause 
limited motion.  A superficial scar is one not associated 
with underlying soft tissue damage.  To be compensable under 
this DC, the scar must cover an area or areas of 144 square 
inches or greater.  DC 7803 provides a 10 percent evaluation 
for scars that are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A 10 percent rating is also 
applicable under Diagnostic Code 7804 for scars that are 
superficial and painful on examination.  Other scars are to 
be rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2004).

Evaluation - Scars on the Forearm 

The veteran underwent a VA scars examination in December 
2004, at which time the scars on his forearm were evaluated.  
A one inch linear scar with a perpendicular, adjacent one 
inch scar were noted on the antecubital area of the left 
forearm.  The scars were noted to be difficult to see, in 
that they were only slightly hypopigmented.  There was no 
depression, crusting, ulceration, or loss of underlying 
tissue.  No loss of range of motion was noted.  


As explained above, to be compensable under either the old or 
the new criteria, a scar must manifest one of the following 
symptoms: be 144 square inches or greater; be superficial and 
unstable; be painful; be ulcerating; or, result in limitation 
of function.  The veteran's two forearm scars experience none 
of these symptoms.  VA outpatient clinical records, dated 
from November 1986 to March 2004, do not contradict these 
findings.  Therefore, a compensable evaluation is not 
warranted. 

Evaluation - Scars on the Hand 

The veteran's scars on his left hand were also examined at 
the December 2004 VA examination.  On the dorsal surface of 
the left hand, he has a 1/2 inch scar at the base of his third 
finger, a 1/2 inch scar over the metacarpointerphalangeal (MIP) 
joint of the second finger, and a 1/2 inch scar over the MIP 
joint of the fourth finger.  There is also a 1/2 inch linear, 
superficial scar over the base of the second finger.  None of 
the scars were keloidal, ulcerating, or involved underlying 
tissue loss.  There was no loss of range of motion, as the 
veteran was able to fully flex and extend his fingers.  
Reflexes and strength were normal.  

As with the forearm scars above, a compensable rating 
requires that the scars cover a larger area of the body, be 
painful, unstable, ulcerating, or that they result in 
underlying tissue loss or limitation of function.  The record 
as a whole, to include the VA examination and the outpatient 
clinical records, reveals that the scars on the veteran's 
hands do not involve this level of disability.  Therefore, a 
compensable rating is not warranted. 

ORDER

Entitlement to a compensable evaluation for healed scars of 
the left forearm is denied.

Entitlement to a compensable evaluation for healed scars of 
the posterior surface of the 2nd, 3rd, and 4th fingers of the 
left hand is denied.
REMAND

The Board's April 1998 remand required that the veteran 
undergo a VA eye examination, to include visual acuity 
testing and field of vision testing.  Also requested was an 
opinion as to whether the veteran's right eye had been 
aggravated by the absence of his left eye, for which service 
connection is established.  The veteran's right eye was 
examined in November 1998, and he was noted to have a 
presbyopic right eye.  No opinion was rendered as to 
aggravation.  

In its May 2000 remand, the Board again required that an 
opinion be sought as to aggravation of the right eye.  The 
veteran underwent examination in June 2000.  His right eye 
was noted to have squamous blepharitis and "3 points for 
near vision."  Again, the report did not include an opinion.  

In November 2000, the RO denied entitlement to service 
connection for a right eye disability as secondary to the 
service-connected left eye disability stating there was no 
evidence of a right eye disorder connected to the left eye 
disability.  A supplemental statement of the case was issued 
at the same time, explaining the decision to deny both the 
increased evaluation for the left eye disability and service 
connection for the right eye.  In December 2000, the veteran 
submitted a letter in which he stated "I do disagree with 
the finding regarding my eye."  The Board construes this as 
a notice of disagreement with the November 2000 rating 
decision denying service connection for a right eye 
disability.  

The Board finds that because its prior remand orders were not 
complied with, referable to seeking an opinion on aggravation 
of the right eye by the left eye disability, yet another 
remand is required by law.  See Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).  An opinion as to whether the veteran has a right 
eye disability that is proximately due to, or the result of, 
his left eye disability must be sought.  

Additionally, if after the examination, the claim for service 
connection for a right eye disability as secondary to the 
veteran's left eye disability remains denied, a statement of 
the case should be issued and the veteran notified of the 
requirements of perfecting his appeal by filing a Form 9, 
Substantive Appeal, or equivalent on this matter. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the June 2000 VA eye examination 
(or a suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder in order to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's right eye disorders are 
proximately due to, or the result of, or 
worsened by, his service-connected left eye 
disability.  Attention is invited to the 
November 1998 and June 2000 VA eye 
examinations.  If another examination is 
deemed necessary by the examiner, it should 
be conducted.  The examiner's review of the 
claims folder should be so noted in the 
addendum.  The rationale for any opinion 
expressed also should be included.   

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be furnished a statement of the case which 
addresses all relevant evidence associated 
with the claims file.  The veteran should be 
afforded the applicable time period in which 
to respond.  The veteran should be notified 
of the requirement of filing a substantive 
appeal within 60 days of the notice, should 
he so desire.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


